DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: turbo rotation speed detection part, first amplitude component specification part, first integration part, first variation calculation part, first determination, engine rotation speed detection part, second amplitude component specification part, second integration part, second variation calculation part, second determination part, third determination part part in claims 14-29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 28-29 are objected to because of the following informalities:
Claim 28 is mission punctuation following the “step of calculating” and prior to the “wherein” clause”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites “a first vibration component specification part for specifying a first vibration component corresponding to each of the cylinders from a pulsation component included in the temporal change of the turbo rotation speed”. For computer-implemented functional claims, the specification must discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP 2161.01(I). The original disclosure does not disclose how the first vibration component is specified from the pulsation component. The original disclosure does not disclose the method or an algorithm for how the component is specified. Therefore one of ordinary skill in the art could not reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. Claims 25 and 28 recite similar limitations.
Claim 14 recites “a first integration part for integrating the first vibration components for each of the cylinders over a plurality of cycles of the engine”. It is unclear how the first vibration components are being integrated when there are a finite number of turbo rotation speed measurements taken at fixed intervals. One of ordinary skill in the art would instead expect this to be a summation, not an integration. The original disclosure does not disclose the method or an algorithm for how the component is integrated. Claims 25 and 28 recite similar limitations.
Claim 21 recites “the first variation calculation part calculates, as the variation, a difference from an average value of the integration results of the first vibration components corresponding to the respective cylinders”. It is unclear what difference is being calculated. The limitation appears to only specify one term, the average value, in the difference calculation. It is unclear what the second term in the difference calculation is.
Claim 23 recites “the first integration part integrates the ranks for each of the cylinders over the plurality of cycles of the engine”. It is unclear how the ranks are being integrated when there are a finite number of ranks specified at fixed intervals. One of ordinary skill in the art would instead expect this to be a summation, not an integration. The original disclosure does not disclose the method or an algorithm for how the ranks are integrated. Claim 25 recites a similar limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 22, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 29 recite “the maximum value being temporally delayed from the minimum value and being the earliest”. It is unclear what the maximum value is the earliest of. It cannot be the earliest value since it is delayed from the minimum value.
Claim 22 recites “if the correction control is performed not less than a predetermined number of times, the first determination part determines that the engine has the abnormality, regardless of the calculation result of the first variation calculation part”. As previously recited, the correction control is performed “if the first determination part determines that the engine has the abnormality”. Further, the determining is based on a calculation result of the first variation calculation part. Therefore, it is unclear how the first determination part determines that the engine has an abnormality regardless of the calculation result of the first variation calculation part based on the correction control if the correction control itself is based on the calculation result of the first variation calculation part.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15, 17-22, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blythe et al. (US PGPub 2017/0107924), hereinafter “Blythe”.
	Regarding claim 14, Blythe discloses an operating state determination device for an engine mounted with a turbocharger and including a plurality of cylinders, the device comprising:
a turbo rotation speed detection part for detecting a temporal change of a turbo rotation speed of the turbocharger, for each cycle of the engine (¶¶33,48);
a first vibration component specification part for specifying a first vibration component corresponding to each of the cylinders from a pulsation component included in the temporal change of the turbo rotation speed (¶¶10-11,48);
a first integration part for integrating the first vibration components for each of the cylinders over a plurality of cycles of the engine (¶57 – one of ordinary skill in the art will understand taking a mean average requires a summation of the values, as discussed in the §112(a) section, while integration is claimed, it is not supported by the original disclosure and summation would appear to be the operation performed); and
a first variation calculation part for calculating a variation of combustion states in the plurality of cylinders by comparing integration results of the first integration part among the cylinders (¶59),
wherein the first vibration component specification part specifies the first vibration component based on a temporally increasing region of the pulsation component (¶48).

Regarding claim 15, Blythe discloses wherein the region is an amplitude difference between a minimum value and a maximum value of the pulsation component, the maximum value being temporally delayed from the minimum value and being the earliest (¶48).

Regarding claim 17, Blythe discloses wherein, if the pulsation component has an amplitude of not greater than a predetermined value, a process is prohibited (¶58).

Regarding claim 18, Blythe discloses wherein the first vibration component specification part associates the first vibration component included in the temporal change of the turbo rotation speed with each of the cylinders, based on a reference signal synchronized with a rotation state of a crank shaft (¶¶48,56).

Regarding claim 19, Blythe discloses a first determination part for determining presence or absence of an abnormality in the engine based on a calculation result of the first variation calculation part (¶59).

Regarding claim 20, Blythe discloses wherein the first variation calculation part calculates, as the variation, a variance value regarding the integration results of the first vibration components corresponding to the respective cylinders, and wherein the first determination part determines that the engine has the abnormality, if the variance value is not less than a first threshold (¶59).

Regarding claim 21, Blythe discloses wherein the first variation calculation part calculates, as the variation, a difference from an average value of the integration results of the first vibration components corresponding to the respective cylinders (¶59), and
wherein the first determination part determines that there is the abnormality in the cylinders having the difference of not less than a second threshold (¶59).

Regarding claim 22, Blythe discloses a correction control instruction part for instructing to perform correction control on an operation parameter of the engine, if the first determination part determines that the engine has the abnormality (¶¶63-69),
wherein, if the correction control is performed not less than a predetermined number of times, the first determination part determines that the engine has the abnormality, regardless of the calculation result of the first variation calculation part (¶¶63-69).

Regarding claim 26, Blythe discloses an engine rotation speed detection part for detecting a temporal change of an engine rotation speed of the engine, for each cycle of the engine (¶27);
a second vibration component specification part for specifying a second vibration component corresponding to each of the cylinders from a pulsation component included in the temporal change of the engine rotation speed (¶62);
a second integration part for integrating the second vibration components for each of the cylinders over the plurality of cycles of the engine (¶¶57,62 – as discussed with the first vibration components, one of ordinary skill in the art would understand determining an average requires a summation);
second variation calculation part for calculating a variation of combustion states in the plurality of cylinders by comparing integration results of the second integration part among the cylinders (¶62); and
a third determination part for determining an operating state of the engine based on a calculation result of the first variation calculation part and a calculation result of the second variation calculation part (¶62).

Regarding claim 27, Blythe discloses a vehicle comprising:
the operating state determination device according to claim 14; and a vehicle control unit for controlling the engine based on a determination result of the operating state determination device (See Claim 14, ¶¶65-68).

Regarding claim 28, Blythe discloses an operating state determination method for an engine mounted with a turbocharger and including a plurality of cylinders, the method comprising:
a step of detecting a temporal change of a turbo rotation speed of the turbocharger, for each cycle of the engine (¶¶33,48);
a step of specifying a first vibration component corresponding to each of the cylinders from a pulsation component included in the temporal change of the turbo rotation speed (¶¶10-11,48);
a step of integrating the first vibration components for each of the cylinders over a plurality of cycles of the engine (¶57 – one of ordinary skill in the art will understand taking a mean average requires a summation of the values); and
a step of calculating a variation of combustion states in the plurality of cylinders by comparing integration results of the first vibration components among the cylinders (¶59),
wherein the step of specifying the first vibration component includes specifying the first vibration component based on a temporally increasing region of the temporal change of the turbo rotation speed (¶48).

Regarding claim 29, Blythe discloses wherein the region is an amplitude difference between a minimum value and a maximum value of the pulsation component, the maximum value being temporally delayed from the minimum value and being the earliest (¶48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blythe in view of Walters (US PGPub 2008/0190184).
Regarding claim 16, Blythe is silent regarding the first integration part integrates the first vibration components on which a normalization process regarding an operating state of the engine is performed.
However, Walters teaches a normalization process regarding an operating state of the engine is performed on a vibration component of a rotation speed (¶¶12,41,53).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Blythe, by the first integration part integrates the first vibration components on which a normalization process regarding an operating state of the engine is performed., based on the teaching of Walters, for the purpose of removing normal measure of variability (¶12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747